Name: Commission Regulation (EEC) No 1860/86 of 16 June 1986 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 86 Official Journal of the European Communities No L 161 /25 COMMISSION REGULATION (EEC) No 1860/86 of 16 June 1986 amending Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 9 (4) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep (3), as last amended by Regulation (EEC) No 9/86 (4), establishes the quality standards and weight limits subject to which the premium is payable ; whereas, in view of changing production techniques in the United Kingdom, the maximum weight for which the premium may be granted should be increased form 24,5 to 26,5 kilograms ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84, the maximum weight of 24,5 kilograms is replaced by 26,5 kilograms. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the Monday following its publication . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980 , p. 1 . (2) OJ No L 82, 27 . 3 . 1984, p. 3 . (3) OJ No L 154, 9 . 6 . 1984, p. "27 . h) OJ No L 2, 4 . 1 . 1986, p. 14 .